Citation Nr: 1636791	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15- 38 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 1990 and from July 2004 to May 2005, with additional periods of Reserve and National Guard service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2015 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record in this case includes the Veteran's physical claims file as well as the electronic records within VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that she wears wrist splints, a back brace, and a right knee brace which damage her clothing. 

The Veteran's service-connected disabilities include cervical strain, cervical radiculopathy of the right and left upper extremity, and postoperative medial meniscectomy, right knee.  In November 2015, the VAMC notified the Veteran that since the record did not show she met the requirements of the law for the benefit, a clothing allowance may not be paid. 

The law provides for payment of an annual clothing allowance of $716 per year for a Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162. 

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum, as specified in this paragraph. (1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or (2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments. 38 C.F.R. § 3.810 (a). 

In the instant case, the Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for her to be found eligible for a clothing allowance, a certification is needed from the Under Secretary or a designee that a qualifying prosthetic appliance tends to wear or tear the Veteran's clothing, or that because the Veteran used medication prescribed by a physician, prescribed for a skin condition, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  While it was determined that the wrist braces and back brace worn by the Veteran are not typically damaging to clothing, the VAMC indicated that a knee brace had not been prescribed.  However, the Veteran submitted evidence that a right unloader osteoarthritis brace has been prescribed by a private provider.  The record does not show that a certification regarding the right knee brace in this matter has been issued. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the entire record, including the VAMC appeals folder, to be reviewed by the Under Secretary or his designee, who should certify whether the right knee brace used by the Veteran is a qualifying prosthetic appliance, which tends to wear or tear clothing.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.  

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




